Citation Nr: 1810234	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an evaluation higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1967 until April 1969.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, chronic sleep impairment, mild memory loss, irritability, hypervigilance, difficulty concentrating, mildly exaggerated startle response, and suspiciousness, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran generally contends that a rating in excess of 30 percent is warranted for his PTSD.  He alleges that he has difficulty maintaining effective social and occupational relationships, likes being alone, has minimal personal hygiene and impaired impulse control such as unprovoked irritability.
The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R.      § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in May 2014, the amendments are not applicable.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The appeal period before the Board begins on September 16, 2010, as the Veteran's claim for a higher rating was received on September 16, 2011.  The pertinent evidence of record consists of VA examinations conducted in November 2011, January 2014, and August 2017 , VA treatment records, and lay statements.

After review of the evidence of record, the Board finds that a higher evaluation for PTSD is not warranted.

VA treatment records repeatedly reflect that the Veteran was dressed and groomed casually and appropriately, his hygiene was good, his affect was appropriate, and his mood euthymic.  The examiners found no evidence of hallucinations or delusions and the Veteran repeatedly denied suicidal or homicidal thoughts or ideations.  The examiners noted that the Veteran's speech and consciousness were within normal limits and his insight and judgment were good.  Finally, they determined that the Veteran was not a danger to himself or others.  In a January 2012 treatment note, the examiner assigned the Veteran a GAF score of 58. 

A November 2011 VA PTSD disability benefits questionnaire (DBQ) report reflects the Veteran's reports of experiencing intrusive thoughts, sleep disturbance, irritability, avoidance, mild concentration problems, minimal social interactions, mild exaggerated startle response, depression, and memory problems.  The examiner opined that the Veteran's PTSD caused him occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran was married and lived with his wife, with whom he had a good, close relationship.  The Veteran also reported relationships with his children and grandchildren.  The examiner noted that the Veteran retired in December 2007, and that while he had some difficulty concentrating while working, he reported no significant history of occupational impairment.  The examiner noted that the Veteran exhibited symptoms of irritability, hypervigilance, difficulty concentrating, exaggerated startle response, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  

A January 2014 VA PTSD DBQ report reflects that the Veteran reported that he suffered from an ongoing dysthymic and irritable mood, fatigue, lethargy, apathy, anhedonia, fluctuating appetite without suicidal ideations, hopelessness or crying.  He further reported being easily angered, having low frustration tolerance, feeling anxious, agitated, tense, and that he does not trust or like to be around people.  He further noted that he had only had a few friends in his life and most of them were deceased.  He denied nightmares, intrusive memories, or flashbacks.  The Veteran reported difficulty concentrating and forgetfulness.  The examiner opined that the Veteran's PTSD caused him occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran was married and had been for 44 years.  He reported that the Veteran was close with his family including his children and grandchildren.  The Veteran noted that he did not have many friends and that he did not have many recreational pursuits other than gardening.  He noted that the Veteran retired in December 2007 and that he did not do any volunteer work.  

Upon examination, the examiner noted that the Veteran suffered from depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found that the Veteran was neatly groomed and seasonally and casually dressed.  The Veteran drove to the appointment and he was alert and well oriented to person, place, time and circumstance.  The Veteran made good eye contact and was cooperative.  There was no atypical psychomotor movement, and his speech pace, intensity and amplitude were within normal limits.  There was no evidence of expressive or receptive articulation dysfluencies.  There was no obvious impairment in thought process or communication observed during his assessment.  Stream of thought was linear and persistent.  Content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation in active or passive forms.  The examiner found that the Veteran understood the consequences of his behavior and that he could interpret simple proverbs adequately.  The Veteran denied mania, hypomanic, hallucinations.  His affect was mildly dysphoric and his attention/concentration were intact.  His short term and long term memory were intact.  

An August 2017 VA PTSD DBQ report reflects the examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran reported that he had been married for 47 years and that he lived with his wife and their three granddaughters.  He reported a close relationship with his mother, and that while he did not have close friends, he did report casual, friendly contact with acquaintances.  The examiner noted that the Veteran retired in December 2007, and that the Veteran reported that when he worked, he tried to work alone as much as possible.  

Upon examination, the examiner found that the Veteran suffered from depressed mood, anxiety, chronic sleep impairment, mild memory loss, irritable behavior, and problems concentrating.  The examiner noted that the Veteran was appropriately and casually dressed.  He was alert and oriented to all spheres.  His psychomotor activity was unremarkable and he was cooperative and friendly.  The Veteran's thought process and content were unremarkable.  He denied any suicidal or homicidal thoughts or ideation.  His speech was within normal limits and there were no perceptual abnormalities.  The Veteran's mood was depressed and his affect appropriate.  The examiner noted that the Veteran's insight and judgment were adequate. 

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 30 percent for his PTSD.  In this regard, the Board finds that such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depressed mood, anxiety, chronic sleep impairment, mild memory loss, irritability, hypervigilance, difficulty concentrating, mildly exaggerated startle response, and suspiciousness, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, anxiety, chronic sleep impairment, mild memory loss, and suspiciousness are contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be good or intact.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical and his affect has not been found to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks, suicidal ideations or homicidal ideations and he has, in fact, denied such symptoms during the course of the appeal.  While the Veteran has indicated mild memory loss which has been confirmed, his memory has been consistently found to be good or within normal limits.  There is also no evidence that he has difficulty in understanding complex commands. 

Furthermore, the Veteran reported that he had been married for more than 47 years and that he has maintained relationships with his children, grandchildren and his mother, suggesting that he was able to maintain social relationships.  He also reported casual, friendly contact with acquaintances.  Such suggests that he is able to establish and maintain social relationships.

Furthermore, the record establishes that the Veteran retired from work in December 2007 as a result of his physical limitations and pain.  Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include irritability, hypervigilance, difficulty concentrating, and mildly exaggerated startle response.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 58 in January 2012.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that the Veteran's GAF score of 58 is in keeping with the remainder of the record, indicative of mild to moderate symptoms.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for an adjustment disorder.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his PTSD is more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning any staged rating for this disability is not warranted.

In adjudicating the Veteran's claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, in denying a rating in excess of 30 percent for PTSD, the preponderance of the evidence was against the award of a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.




ORDER

A rating in excess of 30 percent for PTSD is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


